Citation Nr: 0315598	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  02-10 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of a 
gunshot wound to the back and/or neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1966 to August 1969.

In a May 1972 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for an adjustment reaction of adult life, 
on the basis that that disorder was a constitutional or 
developmental abnormality.  It does not appear from the 
documents in the claims file, however, that the veteran was 
notified of the May 1972 decision.  Because the veteran was 
not notified of the decision, that decision did not become 
final as to the denial of service connection for the 
psychiatric disorder.  38 U.S.C. § 4005(b) (1970); Hauck v. 
Brown, 6 Vet. App. 518, 519 (1994); 38 C.F.R. § 3.103 (1971).

The veteran again claimed entitlement to service connection 
for mental illness, including PTSD, and in a May 2001 
decision the RO 1) denied entitlement to service connection 
for PTSD, and 2) determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for a "nervous condition" other than PTSD.  The 
veteran perfected an appeal of the May 2001 decision.

Because the May 1972 denial of service connection for an 
adjustment reaction of adult life did not become final, new 
and material evidence is not required to reopen the claim for 
service connection for a "nervous condition."  38 U.S.C.A. 
§ 5108 (West 2002).  In addition, the Board of Veterans' 
Appeals (Board) notes that subsequent to the May 1972 
decision the veteran's psychiatric symptoms have been 
diagnosed as chronic paranoid schizophrenia.  At no time 
prior to May 2001 did the RO adjudicate a claim for service 
connection for chronic paranoid schizophrenia.  The denial of 
service connection in May 1972 could not have encompassed 
schizophrenia because that disorder had not yet been 
diagnosed.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 
1996).  For these reasons the Board finds that new and 
material evidence is not required to address the substantive 
merits of the claim for service connection for a psychiatric 
disorder, and that the correct issue on appeal is as shown on 
the title page.

In the May 2001 rating decision the RO also denied 
entitlement to service connection for the residuals of a 
gunshot wound to the back and/or neck, and denied entitlement 
to special monthly pension.  The veteran also perfected an 
appeal of the denial of service connection for the residuals 
of a gunshot wound to the back and/or neck.  He has not, 
however, been provided a statement of the case pertaining to 
the denial of special monthly pension.  That issue is, 
therefore, being remanded to the RO for the issuance of a 
statement of the case.

In an August 2002 statement the veteran indicated that he was 
claiming entitlement to compensation benefits based on Agent 
Orange exposure.  It is not clear from his statement whether 
he was asserting that his psychiatric impairment had been 
caused by Agent Orange, or that he has some other disability 
that was caused by Agent Orange.  In any event, this issue 
has not been adjudicated by the RO and it is referred to the 
RO for appropriate action.


REMAND

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
those regulations, to the extent that they allowed the Board 
to consider newly developed evidence in the first instance 
without waiver of the veteran's right to have that evidence 
first considered by the RO.  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, Nos. 02-7304, 02-
7305, 02-7316 (Fed. Cir. May 1, 2003).  For this reason the 
veteran's appeal is being remanded to the RO to cure any 
procedural defect related to VA's duty to notify him of the 
evidence required to substantiate his claims, and for the 
development of evidence that may be relevant to his appeal.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)) became law.  See also 38 C.F.R. § 3.159 (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and still pending before VA as of that date.  Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002).

The changes to the statute and regulation require that in 
addition to being notified of the evidence required to 
establish entitlement to service connection, the veteran must 
be informed of the evidence and/or information that he is 
required to provide and the evidence that VA will obtain on 
his behalf.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2002).  The RO in February 2001 informed the veteran of VA's 
duty to assist him in developing his claim pursuant to the 
VCAA, but the veteran has not been informed of the specific 
evidence required to establish service connection, the 
information and/or evidence that he is required to provide, 
and the evidence that VA will obtain on his behalf.  

The available evidence indicates that the veteran has 
received treatment for his psychiatric impairment from Jane 
Adams, Incorporated, since 1985.  The records of treatment 
subsequent to December 1995 have not, however, been obtained.  
In addition, the veteran testified that he has received 
relevant treatment from the VA medical center (MC), but the 
records of treatment later than October 1997 have not been 
associated with the claims file.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
are satisfied.  See also Disabled 
American Veterans, et. al., v. Secretary 
of Veterans Affairs, Nos. 02-7304, 02-
7305, 02-7316, slip op. at 24-26 (Fed. 
Cir. May 1, 2003); 38 C.F.R. § 3.159 
(2002).

2.  After securing any necessary release, 
the RO should obtain copies of the 
veteran's psychiatric treatment records 
from Jane Adams, Incorporated, from 
December 1995 to the present.  The RO 
should also obtain copies of his 
treatment records from the VAMC from 
October 1997 through the present.  If the 
RO is not able to obtain the identified 
records, the claims file should be 
documented to that effect.

3.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the substantive 
merits of the claim for service 
connection for a psychiatric disorder, 
including PTSD, and the residuals of a 
gunshot wound to the back and/or neck.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

5.  After undertaking any development 
deemed appropriate on the issue of 
entitlement to special monthly pension, 
the RO should re-adjudicate that issue.  
If entitlement remains denied, the 
veteran and his representative should be 
provided a statement of the case 
pertaining to that issue and be given the 
opportunity to submit a substantive 
appeal.

The case should then be returned to the Board, if in order, 
for consideration of any claim that remains in a denied 
status and for which a valid substantive appeal has been 
filed.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


